DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on September 18, 2018. It is noted, however, that while the Applicant has submitted a request to retrieve a certified copy of the KR10-2018-0111709 application, the certified copy has not yet been retrieved.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-7, 10-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (KR20180040264), hereafter referred to as Choi’264 in view of Aizawa et al. (US 6,677,989), hereafter referred to as Aizawa’989.
For references to the Choi’264 reference, there will be mentions of the paragraph of the original document and the corresponding paragraph in a translation of the document. The paragraph from the translation will be marked with a T on the end of it.

Referring to independent claim 1, Choi’264 teaches an electronic device comprising: at least one connector (connector 310, see figure 2 and paragraph 45/49T); at least one switch electrically connected to the at least one connector (first switch 342 and second switch 344, see figure 2 and paragraph 45/49T); a sensor (living body information input module 325, see figure 2 and paragraph 55/59T); a memory (agent storage 380, see figure 2 and paragraph 75/79T); and a processor electrically connected to the at least one connector, the at least one switch, the sensor, and the memory (control module 320, see figure 2 and paragraph 45/49T) wherein the processor is configured to: detect an insertion of an external device into the at least one connector (first connector 310 receives validation request message from image data 200, see figure 2 and paragraph 50/54T), receive biometric information using the sensor after detecting the insertion of the external device (living body information input module 325 activated after authentication of cable 300 for inputting bio-information, see figure 2 and paragraph 55/59T), and control a switch electrically connected to the connector to be connected to the connector into which the external device is inserted (switches 342 and 344 connected to control module 320, see 
Choi’264 does not appear to explicitly teach wherein said detection of an insertion is based on an electrical signal input through the at least one connector.
However, Aizawa’989 teaches detection of an insertion based on an electrical signal input through at least one connector (after the insertion of the connector, a signal inputted via connectors is detected and an electrical signal indicating the first state is outputted, column 5, lines 50-54).
Choi’264 and Aizawa’989 are analogous because they are drawn to the same inventive field of connection configuration.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi’264 and Aizawa’989 before them, to modify the electronic device of Choi’264 to include the detection based on an electrical signal of Aizawa’989 by having sensors to detect electrical signals.
The motivation for doing so would have been to improve manipulation capability of an apparatus (column 5, lines 33-37).
Therefore, it would have been obvious to combine Choi’264 and Aizawa’989 to bring about the invention as claimed.

Note that independent claims 10 and 19 contain the corresponding limitations of claim 1 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 2, while it does not appear that Choi’264 explicitly teaches the electronic device of claim 1, wherein the processor is further configured to: control the switch electrically connected to the 
Further, Choi’264 teaches a failure state for authentication (image data 200 in which security cable 300 2-step authentication fails are discarded, see figure 2 and paragraph 43/47T).
It would have been obvious to modify Choi’264 such that the switches would block a connection based on the connection of switches being conditional on a successful verification as disclosed in paragraphs 51/55T and 58/62T.
Therefore, it would have been obvious to modify the combination of Choi’264 and Aikawa’989 to bring about the invention as claimed.

Note that claims 11 and 20 contain the corresponding limitations of claim 2 as shown above; therefore, they are rejected by the same reasoning accordingly.

As to claim 3, while Choi’264 does not appear to explicitly teach the electronic device of claim 1, wherein the biometric information is received through the sensor at a designated time interval after the external device is inserted, Aikawa’989 discloses performing particular operations at a designated time interval after a connection is made (Aikawa’989: upon closure of power supply switch 4 at time T1, signal is generated; see figures 1+3 and column 8, lines 49-52; writing and reading signals done in time-division fashion, column 6, lines 46-52).

Therefore, it would have been obvious to combine Choi’264 and Aikawa’989 to bring about the invention as claimed.

Note that claim 12 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 4, Choi’264 teaches the electronic device of claim 3, wherein the processor is further configured to: compare the biometric information received at the designated time interval with the stored biometric information (2-step authentication by comparing bio-information from user with pre-stored bio-information in database 360, see figure 2 and paragraph 58/62T).
While it does not appear that Choi’264 explicitly wherein the processor is further configured to: control the switch electrically connected to the connector to block the connected external device when the biometric information received through the sensor at the designated time interval does not match the stored biometric information, Choi’264 does teach initiating connection when the received biometric information matches stored biometric information (switches 342 and 344 connected to control module 320, see figure 2 and paragraph 51/55T; 2-step authentication by comparing bio-information from user with pre-stored bio-information in database 360, see figure 2 and paragraph 58/62T).
Further, Choi’264 teaches a failure state for authentication (image data 200 in which security cable 300 2-step authentication fails are discarded, see figure 2 and paragraph 43/47T).

Therefore, it would have been obvious to modify the combination of Choi’264 and Aikawa’989 to bring about the invention as claimed.

Note that claim 13 contains the corresponding limitations of claim 4 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 5, Choi’264 teaches the electronic device of claim 4, wherein the processor is further configured to: control the switch electrically connected to the connector to maintain the connector in a connected state (switches 342 and 344 connected to control module 320, see figure 2 and paragraph 51/55T) when the biometric information received at the designated time interval matches the stored biometric information (2-step authentication by comparing bio-information from user with pre-stored bio-information in database 360, see figure 2 and paragraph 58/62T).

Note that claim 14 contains the corresponding limitations of claim 5 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 6, Choi’264 teaches the electronic device of claim 1, further comprising a display (screen of terminal T1 or T2, see figure 2), wherein the processor is further configured to: control the touch screen display to display a user interface associated with performing user authentication using the sensor, in response to detecting the insertion of the external device (message displayed in which bio-
While Choi’264 does not appear to disclose a touch screen display, it does refer to smart phones and tablet PCs, which are well known in the art as comprising touch screen displays. In that spirit, it would have been obvious to combine a touch screen with the teachings of Choi’264 indicated above to bring about the invention as claimed, since it would have been a simple substitution of one component for another, which would not appear to require undue experimentation or produce undesirable results.
Therefore, it would have been obvious to modify the combination of Choi’264 and Aikawa’989 to bring about the invention as claimed.

Note that claim 15 contains the corresponding limitations of claim 6 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 7, Choi’264 teaches the electronic device of claim 2, wherein the processor is further configured to: display a user interface for indicating authentication failure when the biometric information received through the sensor does not match the stored biometric information (output registration order message of the demand through screen of terminal responsive to message showing authentication failure, paragraph 61/65T).

Note that claim 16 contains the corresponding limitations of claim 7 as shown above; therefore, it is rejected using the same reasoning accordingly.

s 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Choi’264 and Aikawa’989 as applied to claim 1 above, and further in view of Recker et al. (US 2017/0223807), hereafter referred to as Recker’807.

As to claim 8, Choi’264 and Aikawa’989 do not appear to explicitly teach the electronic device of claim 1, further comprising a current sensing circuit, wherein the processor is further configured to: detect the insertion of the external device into the at least one connector, when the electrical signal detected through the current sensing circuit exceeds a designated value.
However, Recker’807 teaches a current sensing circuit (state of switch determined based on current measure by current sense, paragraph 611, lines 11-13), wherein the processor is further configured to: detect the insertion of the external device into the at least one connector (detect changes in sense of switch or AC power, paragraph 339, lines 37-40), when the electrical signal detected through the current sensing circuit exceeds a designated value (switch determined to be closed if current through the sense resistor exceeds a predetermined value, paragraph 611, lines 15-17).
Recker’807 is analogous to Choi’264 and Aikawa’989 because they are drawn to the same inventive field of switching logic.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Choi’264, Aikawa’989, and Recker’807 before them, to modify the electronic device of Choi’264 and Aikawa’989 to include the current sensing circuit of Recker’807 by incorporating a current sense resistor into the circuit of Choi’264.
The motivation for doing so would have been to improve performance and extend life of the device (paragraph 259, lines 8-9).
Therefore, it would have been obvious to combine Choi’264, Aikawa’989, and Recker’807 to bring about the invention as claimed.

Note that claim 17 contains the corresponding limitations of claim 8 as shown above; therefore, it is rejected using the same reasoning accordingly.

As to claim 9, Recker’807 teaches the electronic device of claim 8, wherein the processor is further configured to: control the switch electrically connected to the connector to block the connection to the connector when separation of the external device from the connector is detected through the current sensing circuit (switch determined to be open if current through the sense resistor is less than a predetermined value, paragraph 611, lines 13-15).

Note that claim 18 contains the corresponding limitations of claim 9 as shown above; therefore, it is rejected using the same reasoning accordingly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoon et al. (US 2015/0324605), hereafter referred to as Yoon’605, discloses sharing content between devices with an encryption key based on biometric information.
Bostick et al. (US 2018/0276395), hereafter referred to as Bostick’395, discloses monitoring biometrics to determine connection status.

Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184